DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/28/20 is acknowledged.  Please note that these are not species (per the remarks on pg. 4 filed 12/29/20) but distinct inventions.

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they argue features of the newly added claim features which were not previously considered.  Therefore, the claims have been newly considered below.

Status of the Claims
Claim 1 has been newly amended to incorporate not previously considered matter.   Particularly, even though only half of previous claim 2 has been incorporated into claim 1, previous claim 2 did not previously require the first portion of this claim, but instead recited that the method could instead be a mixed flue gas from a blast furnace.  The claims are newly considered.  Claims 4-7 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the desulfurized sintering flue gas”, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, et al (JP 2002248322) and in view of Hao (US Pub.: 2011/0143921) and in view of Popovic (US Pub.: 2012/0023956) and in view of Higashino (PCT/JP 2017/027374), filed 7/2017.  See English translation: US Pub.: 2019/0232221).
Ikeda describes a method of exhaust gas processing, which involves removing CO and organic compound from a blast furnace exhaust gas involving passing that exhaust gas through an oxidation catalyst (title).  The exhaust can derive from a large number of sources (novelty).  The oxidation catalyst is a honeycomb catalyst (preferred process).  The produced CO2 is removed from the exhaust gas (advantage).
As to the ceramic feature, the English translation of this reference explains that the honeycomb can be a catalyst carrier and the honeycomb can be made out of cordierite or mullite, which are ceramics (para. 16 of translation, attached).
As to the exothermic nature of the oxidation of CO at more than 110 degrees C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst would have the same exothermic effect.
Alternatively, Hao describes a CO oxidizing catalyst (abstract). The composition of the catalyst includes copper and cerium oxide (para. 55).  Hao explains that these catalyst generate exothermic heat during catalysis (para. 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CO oxidation catalyst of Ikeda produces exothermic heat, as taught by Hao because CO oxidation catalysts that contain copper and cerium oxide are known to generate heat during use. 
As to the washcoat feature, Ikeda teaches that the oxidation catalyst may be supported on a catalyst carrier (para. 16), but does not teach that it is washcoated.
Hao teaches that their CO oxidizing catalyst is washcoated on a substrate (abstract). The substrate may be a honeycomb structure (para. 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the catalyst as a washcoat onto the honeycomb substrate, as taught by Hao for use with Ikeda because washcoating is an effective method to deposit a catalyst onto a honeycomb substrate for effective use as a CO oxidizing catalyst. 
As to the low CO concentration feature and exhausting into the atmosphere, Popovic describes a method of operating a power plant (title) and explains a system that employs a carbon monoxide catalyst (para. 26, citing to catalyst 64) used to treat exhaust gas (para. 26).  The system recirculates gas (50 in figure and para. 26) and passes the treated exhaust back through the catalytic treatment (para. 26).  Therefore, although Popovic does not specifically describe the CO concentration as “low”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by treating the CO-contaminated exhaust with catalyst more than once that this produces a reduced pollutant-laden exhaust stream. 
Popovic teaches that eventually the exhaust is emitted into the atmosphere (para. 15, 34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the treated exhaust gas is emitted into the atmosphere after treatment, as discussed by Popovic for use with the exhaust gas treatment of Ikeda and Hao because after treatment, the exhaust gas is known to be safe to emission into the atmosphere.
As to the coupling-suppressing white fog feature, the specification describes white fog as a high-moisture-containing exhaust gas where the moisture content of the exhaust gas is higher than moisture in the atmosphere (para. 2).  Based on the context, “coupling-suppressing” appears to mean reducing.
	As to the CO concentration and where the CO-containing flue gas derives, Higashino explains use of a CO-containing stream from an iron-making sintering furnace gas (para. 22) that contains CO from 4,000 to 20,000ppm (para. 23).  This stream may be fed to a CO oxidation catalyst (para. 55, 56).  The flue gas can include a desulfurizer upstream (para. 46).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Ikeda, Hao and Popovic with a CO oxidizing catalyst from desulfurized flue from iron-making sintering furnace gas that has a CO concentration of 4,000-20,000ppm (2% to 0.4%), as described by Higashino because this amount of CO is known to be effectively treated using a CO oxidation catalyst when first desulfurized from an iron-making sintering flue gas stream. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the following reference(s): Hao (US Pub.: 2011/0143921), which is/are the closest prior art this office has discovered relevant to the claimed feature(s) of: , Hao describes a CO oxidizing catalyst (abstract). The composition of the catalyst includes copper and cerium oxide (para. 55).  Hao explains that these catalyst generate exothermic heat during catalysis (para. 55).  
The reference fails to teach the specific catalytic composition of Claim 3. 
Therefore, it is clear Hao does not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 1, 2021